Citation Nr: 0826255	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes (non-service-connected pension).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the veteran was scheduled for a Travel 
Board hearing before a Veterans Law Judge.  However, the 
veteran failed to appear for his hearing.  There has been no 
motion to reschedule so the Board may now proceed to decision 
on the certified issue.


FINDING OF FACT

The veteran had active service from September 1977 to 
September 1981, did not have wartime active service.


CONCLUSION OF LAW

The veteran's military service does not meet the threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The veteran seeks non-service-connected VA pension benefits.  
Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least part of which is during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

The term "period of war" is currently defined by statute to 
include the Vietnam era, from February 28, 1961 to May 7, 
1975, for veterans serving in Vietnam and in all other cases, 
the wartime period for the Vietnam era is defined as 
beginning on August 5, 1964, and ending on May 7, 1975.  38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War 
period began on August 2, 1990 and goes until ended by 
prescribed Presidential proclamation or by law.  38 U.S.C.A. 
§101(32); 38 C.F.R. § 3.2(i).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the records document that the veteran served 
from September 1977 to September 1981.  Thus, the veteran's 
active service began about three years after the Vietnam War 
ended and well before the Persian Gulf War began.  
Additionally, the veteran's DD 214 does not reflect any prior 
or subsequent active service.

In sum, the Board recognizes that the appellant is a veteran, 
his period of active service was not during a period of war, 
and, thus, does not have wartime service.  38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).  The Board thus finds that the 
appellant's service therefore does not meet the threshold 
requirements for eligibility for VA pension benefits and his 
claim must be denied as a matter of law.  See Sabonis, supra.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

The claim for non-service-connected pension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


